MEMORANDUM**
Rodney F. Wright appeals pro se the district court’s judgment dismissing for failure to state a claim his action alleging defendants conspired to violate his constitutional rights during his arrest, incarceration, and post-prison supervision which included requiring him to register as a sex offender. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 448 (9th Cir.2000), and we affirm.
The district court properly dismissed Wright’s complaint for failure to state a claim because he failed to allege any facts to support a claim of conspiracy. See Karim-Panahi v. Los Angeles Police Dep't. 839 F.2d 621, 625 (9th Cir.1988).
The district court did not abuse its discretion by dismissing the action without leave to amend because further amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.